Citation Nr: 1605561	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-48 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

The Board notes that in a November 2010 statement of the case (SOC) the Agency of Original Jurisdiction (AOJ) denied claims for service connection for posttraumatic stress disorder (PTSD) and an acquired psychiatric disorder other than PTSD, a higher initial rating for gastroesophageal reflux disease (GERD), and a separate evaluation for diarrhea, associated with service-connected GERD, as well as bilateral hearing loss and tinnitus.  In December 2010, the Veteran filed a VA Form 9, indicating he wished to appeal all of the issues listed on the SOC and that he did not want a Board hearing.  In a May 2015 supplemental SOC (SSOC), the AOJ continued to deny all six issues.  In May 2015, the Veteran filed another VA Form 9, indicating he wished only to appeal the AOJ's denial of bilateral hearing loss and tinnitus.  The Board notes that, while the Veteran did perfect an appeal with respect to service connection for PTSD and an acquired psychiatric disorder other than PTSD, a higher initial rating for GERD, and a separate evaluation for diarrhea, associated with service-connected GERD, such claims were not certified to the Board, and during the Board hearing, the Veteran and his representative indicated that only bilateral hearing loss and tinnitus were before the Board.  However, the Veteran never formally withdrew his claims regarding service connection for PTSD and an acquired psychiatric disorder other than PTSD, a higher initial rating for GERD, and a separate evaluation for diarrhea, associated with service-connected GERD.  Thus, as the Veteran has not expressly stated that he wishes to withdraw his appeal regarding those issues, the Board is holding such claims in abeyance, pending clarification by the AOJ as to whether the Veteran wishes to pursue or withdraw his appeal regarding those issues. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure, including that from jet engines, are credible and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision with regard to the Veteran's claim for service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to that claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) recently held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate this claim with this holding in mind.

The Veteran claims that he suffers from tinnitus as a result of noise exposure during service.  The Veteran's military occupational specialties included Aircraft Electrical Systems Technician and Avionics Maintenance Chief.  During his November 2015 hearing before the undersigned, the Veteran testified regarding his in-service noise exposure to jet engines and that he began experiencing ringing in his ears during the last five years of service.

The Veteran's service treatment records associated with the claims file do not reflect any complaints of or treatment for tinnitus during service.

Nevertheless, the Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran has consistently asserted that his tinnitus onset in service, and that it has continued since.  The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout the appeal period, including his testimony before the undersigned during the November 2015 Board hearing.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure.  As noted above, the Veteran has consistently reported that his tinnitus began during service and has been constant ever since that time.  Therefore, the second element of service connection has been established.

Turning the question of whether there is nexus, or link, between the current disability and the Veteran's military service, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 vet. App. 303 (2007).  See also Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began in service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, in-service and that it continues to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

The Board notes that the Veteran underwent a VA audiology examination in March 2009 to evaluate the nature and etiology of his tinnitus, as well as his claimed disability of hearing loss.  The examiner stated that the Veteran reported bilateral tinnitus for the past two years, and ultimately opined that such was not due to service, as the Veteran had normal hearing when discharged from service.  As detailed below, such an opinion is unfit for Board use, as it relies on the absence of hearing loss at service separation.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Additionally, though the examiner stated that the Veteran reported that tinnitus had its onset in the past two years, the Board questions the accuracy of the examination report in that respect, as in all other correspondence to VA, the Veteran has consistently, and on multiple occasions, reported that his tinnitus had its onset in service.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.  

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2009, the Veteran underwent a VA audiological examination.  The examiner noted the Veteran's in-service noise exposure, and indicated that post-service, he was exposed to tractor noise, and worked in electronics for a steel company and in fiberglass manufacturing.  The examiner then stated that the Veteran's hearing loss was not related to service, as he had normal hearing when discharged from service.

The Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the Board finds the March 2009 audiological examination inadequate.  First, the opinion is based on the fact that the Veteran's hearing tested within normal limits during his separation examination.  Such opinion is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Additionally, the opinion fails to discuss all the relevant evidence of record, which include the Veteran's lay assertions regarding continuity of symptomatology, and his contentions that his post-service noise exposure was negligible.  Accordingly, an addendum opinion is required.

Furthermore, in a February 2009 statement, the Veteran indicated treatment at a Honolulu, Hawaii, VA Medical Center (VAMC) in 1993.  It does not appear such records have been requested by the AOJ.  It also appears that the Veteran receives treatment through the Roseburg, Oregon, VAMC, the most recent records from which are dated March 2015.  On remand, any recent, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter clarifying whether he wishes to appeal the denial of service connection for PTSD and an acquired psychiatric disorder other than PTSD, a higher initial rating for GERD, and a separate evaluation for diarrhea, associated with service-connected GERD, as indicated on his December 2010 VA Form 9, and if so, whether he would like a Board hearing regarding such issues.  Take appropriate action in light of the Veteran's response.

2.  Obtain all VA treatment records from the Honolulu VAMC, dated in approximately 1993, and any outstanding records from the Roseburg VAMC, dated after March 2015.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all available treatment records, the electronic claims file should be made available to the March 2009 VA audiologist.  If he is unavailable, the electronic claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The electronic claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran had bilateral hearing loss within one year of his January 1993 service discharge, i.e., by January 1994, and if so, describe the manifestations. 

In offering such opinions, the examiner should consider the Veteran's lay statements regarding the onset of his bilateral hearing loss and continuity of symptomatology.

The opinions should be supported by a clear rationale and not be based solely on the fact that the Veteran's hearing tested within normal limits at service separation, and the examiner should consider the Veteran's testimony that his post-service noise exposure was negligible.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


